



ex109formof2019salest_image1.gif [ex109formof2019salest_image1.gif]


CONFORMIS, INC.


PERFORMANCE-VESTED RESTRICTED STOCK AGREEMENT
Conformis, Inc. (the “Company”) has selected you to receive the following
restricted stock award, which is subject to the provisions of the Company’s 2019
Sales Team Performance-Based Equity Incentive Plan (the “Plan”) and the terms
and conditions contained in this Performance-Vested Restricted Stock Agreement.
Name of Recipient:
 
 
 
Number of shares of restricted common stock awarded:
 
 
 
Grant Date:
 
 
 
Vesting Schedule:
All vesting is dependent on the level of achievement of the performance-vesting
conditions set forth on Schedule A to the Performance-Vested Restricted Stock
Agreement, and the Recipient remaining an Eligible Participant on each
applicable vesting date, as provided herein.





Please confirm your acceptance of this performance-vested restricted stock award
and of the terms and conditions of this Agreement by signing a copy of this
Agreement where indicated below.


 
CONFORMIS, INC.


 
 
 
 
By:
 
 
 
Name
 
 
Title



Accepted and Agreed:


_____________________________________
Name of Recipient






Performance-Vested Restricted Stock Agreement

--------------------------------------------------------------------------------






CONFORMIS, INC.


PERFORMANCE-VESTED RESTRICTED STOCK AGREEMENT
The terms and conditions of the award of shares of restricted common stock of
the Company (the “Restricted Shares”) made to the Recipient, as set forth on the
cover page of this Agreement, are as follows:
1.    Issuance of Restricted Shares.
(a)    The Restricted Shares are issued to the Recipient, effective as of the
Grant Date (as set forth on the cover page of this Agreement), in consideration
of services rendered and to be rendered by the Recipient to the Company.
(b)    The Restricted Shares will be issued by the Company in book entry form,
in the name of the Recipient. The Recipient agrees that the Restricted Shares
shall be subject to the forfeiture provisions set forth in Section 3 of this
Agreement and the restrictions on transfer set forth in Section 4 of this
Agreement.
2.    Vesting.
Unless otherwise provided in this Agreement or the Plan, the Restricted Shares
shall vest in accordance with, and subject to, the performance-vesting
conditions set forth on Schedule A attached hereto. Any fractional number of
Restricted Shares resulting from the application of such performance-vesting
conditions shall be rounded down to the nearest whole number of Restricted
Shares.
3.    Forfeiture of Unvested Restricted Shares Upon Cessation of Service.
In the event that the Recipient ceases to be an employee, director or officer
of, or consultant or advisor to, the Company or any other entity the employees,
officers, directors, consultants, or advisors of which are eligible to receive
restricted stock grants under the Plan (an “Eligible Participant”), for any
reason or no reason, with or without cause, all of the Restricted Shares that
are unvested as of the time of such cessation shall be forfeited immediately and
automatically to the Company, without the payment of any consideration to the
Recipient, effective as of such cessation. The Recipient hereby authorizes the
Company to take any actions necessary or appropriate to cancel any
certificate(s) representing forfeited Restricted Shares and transfer ownership
of such forfeited Restricted Shares to the Company; and if the Company or its
transfer agent requires an executed stock power or similar confirmatory
instrument in connection with such cancellation and transfer, the Recipient
shall promptly execute and deliver the same to the Company. The Recipient shall
have no further rights with respect to any Restricted Shares that are so
forfeited.


Performance-Vested Restricted Stock Agreement



--------------------------------------------------------------------------------




4.    Restrictions on Transfer.
The Recipient shall not sell, assign, transfer, pledge, hypothecate or otherwise
dispose of, by operation of law or otherwise (collectively “transfer”) any
Restricted Shares, or any interest therein, until such Restricted Shares have
vested, except that the Recipient may transfer such Restricted Shares: (a) to or
for the benefit of any spouse, children, parents, uncles, aunts, siblings,
grandchildren and any other relatives approved by the Compensation Committee
(collectively, “Approved Relatives”) or to a trust established solely for the
benefit of the Recipient and/or Approved Relatives, provided that such
Restricted Shares shall remain subject to this Agreement (including without
limitation the forfeiture provisions set forth in Section 3 and the restrictions
on transfer set forth in this Section 4) and such permitted transferee shall, as
a condition to such transfer, deliver to the Company a written instrument
confirming that such transferee shall be bound by all of the terms and
conditions of this Agreement; or (b) as part of the sale of all or substantially
all of the shares of capital stock of the Company (including pursuant to a
merger or consolidation). The Company shall not be required (i) to transfer on
its books any of the Restricted Shares which have been transferred in violation
of any of the provisions of this Agreement or (ii) to treat as owner of such
Restricted Shares or to pay dividends to any transferee to whom such Restricted
Shares have been transferred in violation of any of the provisions of this
Agreement.
5.    Restrictive Legends.
The book entry account reflecting the issuance of the Restricted Shares in the
name of the Recipient shall bear a legend or other notation upon substantially
the following terms:
“These shares of stock are subject to forfeiture provisions and restrictions on
transfer set forth in a certain Restricted Stock Agreement between the
corporation and the registered owner of these shares (or his or her predecessor
in interest), and such Agreement is available for inspection without charge at
the office of the Secretary of the corporation.”
6.    Rights as a Shareholder.
Except as otherwise provided in this Agreement, for so long as the Recipient is
the registered owner of the Restricted Shares, the Recipient shall have all
rights as a shareholder with respect to the Restricted Shares, whether vested or
unvested, including, without limitation, rights to vote the Restricted Shares
and act in respect of the Restricted Shares at any meeting of shareholders;
provided that, as provided in the Plan, the payment of dividends on unvested
Restricted Shares shall be deferred until the vesting of such shares.
7.    Provisions of the Plan.
This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Recipient with this Agreement.
8.    Tax Matters.


Performance-Vested Restricted Stock Agreement



--------------------------------------------------------------------------------




(a)    Acknowledgments; Section 83(b) Election. The Recipient acknowledges that
he or she is responsible for obtaining the advice of the Recipient’s own tax
advisors with respect to the acquisition of the Restricted Shares, including
with respect to the availability of making an election under Section 83(b) of
the Internal Revenue Code of 1986, as amended, and the Recipient is relying
solely on such advisors and not on any statements or representations of the
Company or any of its agents with respect to the tax consequences relating to
the Restricted Shares. The Recipient understands that the Recipient (and not the
Company) shall be responsible for the Recipient’s tax liability that may arise
in connection with the acquisition, vesting and/or disposition of the Restricted
Shares.
(b)    Withholding. The Recipient acknowledges and agrees that the Company has
the right to deduct from payments of any kind otherwise due to the Recipient any
federal, state, local or other taxes of any kind required by law to be withheld
with respect to the vesting of the Restricted Shares. At such time as the
Recipient is not aware of any material nonpublic information about the Company
or the Common Stock, the Recipient shall execute the instructions set forth in
Schedule B attached hereto (the “Automatic Sale Instructions”) as the means of
satisfying such tax obligation. If the Recipient does not execute the Automatic
Sale Instructions prior to an applicable vesting date, then the Recipient agrees
that if under applicable law the Recipient will owe taxes at such vesting date
on the portion of the award then vested the Company shall be entitled to
immediate payment from the Recipient of the amount of any tax required to be
withheld by the Company. The Company shall not deliver any shares of Common
Stock to the Recipient or release such shares from forfeiture until it is
satisfied that all required withholdings have been made.
9.    Miscellaneous.
(a)    No Right to Continued Employment or Other Status. The Recipient
acknowledges and agrees that, notwithstanding the fact that the vesting of the
Restricted Shares is contingent upon his or her continued employment by or other
service to the Company, this Agreement does not constitute an express or implied
promise of continued employment or other service or confer upon the Recipient
any rights with respect to continued employment or any other relationship with
the Company.
(b)    Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the internal laws of the State of Delaware without
regard to any applicable conflicts of laws provisions.
(c)    Recipient’s Acknowledgments; Clawback. The Recipient acknowledges that he
or she has read this Agreement, has received and read the Plan, and understands
the terms and conditions of this Agreement and the Plan. In accepting this
award, the Recipient agrees to be bound by any clawback policy that the Company
may adopt in the future.










Performance-Vested Restricted Stock Agreement



--------------------------------------------------------------------------------














Performance-Vested Restricted Stock Agreement



--------------------------------------------------------------------------------






Schedule A


Performance-Vesting Conditions




Performance-Vested Restricted Stock Agreement



--------------------------------------------------------------------------------








Schedule B


Automatic Sale Instructions


The undersigned hereby consents and agrees that any taxes due on a vesting date
as a result of the vesting of Restricted Shares on such date shall be paid
through an automatic sale of shares as follows:


(a)    Upon any vesting of any Restricted Shares pursuant to Section 2 hereof,
the Company shall sell, or arrange for the sale of, such number of shares of
Common Stock that vest pursuant to Section 2 as is sufficient to generate net
proceeds sufficient to satisfy the Company’s minimum statutory withholding
obligations with respect to the income recognized by the Recipient upon the
vesting of the Restricted Shares (based on minimum statutory withholding rates
for all tax purposes, including payroll and social security taxes, that are
applicable to such income), and the Company shall retain such net proceeds in
satisfaction of such tax withholding obligations.
(b)    The Recipient hereby appoints the Chief Legal Officer and Corporate
Secretary of the Company to serve as his or her attorney in fact to sell the
Recipient’s Common Stock in accordance with this Schedule B. The Recipient
agrees to execute and deliver such documents, instruments and certificates as
may reasonably be required in connection with the sale of the Shares pursuant to
this Schedule B.
(c)    The Recipient represents to the Company that, as of the date hereof, he
or she is not aware of any material nonpublic information about the Company or
the Common Stock. The Recipient and the Company have structured this Agreement,
including this Schedule B, to constitute a “binding contract” relating to the
sale of Common Stock, consistent with the affirmative defense to liability under
Section 10(b) of the Securities Exchange Act of 1934 under Rule 10b5-1(c)
promulgated under such Act.
The Company shall not deliver any shares of Common Stock to the Recipient or
free any such shares from forfeiture until it is satisfied that all required
withholdings have been made.






____________________________________    
Recipient Name: %%FIRST_NAME%-% %%LAST_NAME%-%

Date:












Performance-Vested Restricted Stock Agreement

